199 F.2d 87
HOWINGTONv.WATERS.
No. 4500.
United States Court of Appeals Tenth Circuit.
September 25, 1952.

No appearances.
Before PHILLIPS, Chief Judge, and BRATTON and MURRAH, Circuit Judges.
PER CURIAM.


1
The Petitioner, an inmate of the Oklahoma State Penitentiary at McAlester, under life sentence for murder, applied to the District Court for the Eastern District of Oklahoma for a writ of habeas corpus, claiming that his conviction was brought about by framed evidence, to which the prosecuting attorney was a party. In its response, the State of Oklahoma, referring to the litigation in Howington v. State, 30 Okl.Cr. 243, 235 P. 931 and Id., 35 Okl. Cr. 352, 250 P. 941, and the application for a writ of habeas corpus in the Oklahoma Criminal Court of Appeals in which the same issues were presented and denied, alleged that the Petitioner was in lawful custody, and prayed for discharge of the writ. After hearing on the application for the writ, in which the appellant was permitted to testify, the trial court denied the same.


2
Upon consideration of the whole record, we are of the view that the judgment of the trial court should be and is affirmed. See Gault v. Burford, 10 Cir., 173 F.2d 813; Odell v. Hudspeth, 10 Cir., 189 F.2d 300; Soulia v. O'Brien, 1 Cir., 188 F.2d 233; Maxwell v. Hudspeth, 10 Cir., 175 F.2d 318; Sampsell v. People of State of California, 9 Cir., 191 F.2d 721.